DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 19, 21, 23, 26, 28, 37, 38, 40, 42, 43, 81, 83, 85, 87, and 89-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2020/0360935).
Lee discloses an apparatus with several embodiments having an electrostatic precipitator (ESP) for a cooling tower. The ESP includes a plurality of discharge electrodes with an applied voltage and a plurality of precipitating electrodes each disposed between the discharge electrodes and grounded, and a frame assembly supporting the ESP.  The apparatus is a cooling tower with an electrostatic precipitating 
For claim 1, Lee discloses a system (Figs. 2, 17; pars [0029], [0044], [0053]- [0055], [0066]) comprising: 
one or more collection panels (pars [0053], [0054], [0066], [0068]-[0082]), each of the one or more collection panels comprising
an emitter electrode assembly member comprising one or more emitter electrodes (Figs. 3, 5, 7-9, 18, 19; par [0068]-[0071]; discharge electrodes 12), and
a fluid collection member comprising one or more collection electrodes (pars [0068], [0072]-[0082]; Figs. 3, 4, 6, 16; electrostatic precipitator 13), the fluid collection member physically attached to and electrically insulated from the emitter electrode assembly member; 
a frame comprising one or more panel connection points (Figs. 3, 7, 10; par [0068], [0078]-[0103]); and
a gas outlet or a duct for the gas stream, 
wherein each of the one or more collection panels are attached to the frame at the one or more panel connection points and the frame is disposed near the gas outlet or near the duct such that the one or more collection panels are disposed after and over the gas outlet or after [the duct] or over the duct, respectively, along a direction of flow of the gas stream (pars [0063], [0068], [0078]-[0103], [0137]; Figs. 2, 3, 10, 17).  Note that paragraphs [0063] and [0137] Lee discloses that in the two embodiments the one or more collection panels are disposed after or over the gas outlet or after the duct or over 
For claim 16, Lee discloses the one or more collection panels are a plurality of one or more modular collection panels that are removable from the frame (pars [0067]-[0073], [0078]-[0097]).
For claim 19, Lee discloses the frame comprises a gutter for each of the one or more collection panels, the gutter disposed such that is disposed to drain into the gutter (pars [0015], [0024], [0077], [0123]).
For claim 21, as interpreted, Lee discloses the fluid collection member comprises a collection frame attached to the one or more collection electrodes, the collection frame comprising an edge disposed at least partially around a perimeter of the one or more collection electrodes, and wherein each collection panel of the one or more collection panels is disposed such that at least a portion of the edge of the collection frame of the collection panel is oriented at a bottom of the collection panel such that fluid can drain down the edge into a gutter.
For claims 23, 26, and 28, Lee discloses comprising a cooling mechanism disposed along a direction of gas flow in the gas stream before the one or more collection panels (Fig. 2, 17).
For claim 37
For claim 38, Lee discloses the one or more collection electrodes comprises a collection surface that has a low contact angle hysteresis when the one or more collection panels are connected to the frame (Figs. 3, 4, 6, 16; pars [0076]-[0080]).
For claim 40, Lee discloses the gas outlet is an air outlet of a cooling tower (Figs. 2, 17; pars [0019], [0054]).
For claims 42 and 43, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP § 2112.02.
In this case, Lee discloses a system in its normal and usual operation that is a method for collecting fluid from a gas stream, the method comprising steps of claims 42 and 43.  See claim 1 above and Figs. 2, 17; pars [0019], [0051]-[0056], [0061]-[0095].
For claim 81, Lee discloses the frame is non-planar (Fig. 3).
For claim 83, Lee discloses the fluid collection member is physically attached to and electrically insulated from the emitter electrode assembly member by one or more electrically insulating members each comprising one or more sheds (Figs. 3, 7, 10, 11, 14, 15; pars [0099]-[0102], [0112]-[0115]).
For claim 85, Lee discloses the gutter at least partially surrounds the one or more collection panels (pars [0015], [0024], [0077], [0123]).
For claim 87
For claim 89, the teaching of Lee is set forth above and discloses the one or more collection panels are disposed after and over the gas outlet or after and over the duct, respectively.  The phrase “ambient air can mix into the gas stream prior to collection of the fluid from the gas stream” is material (or article) worked upon by an apparatus and does not further limit the apparatus claim.  See MPEP § 2115.
For claim 90, the teaching of Lee is set forth above and discloses the fluid is water and the one or more collection panels are disposed after and over the gas outlet or after and over the duct, respectively.  Similarly to claim 89, the phrase “the one or more collection panels are disposed to collect condensed water in the gas stream” is material (or article) worked upon by an apparatus and does not further limit the apparatus claim.  See MPEP § 2115.
For claims 91 and 92, the teaching of Lee is set forth above and the fluid is water and the one or more collection panels are disposed after and over the gas outlet or after and over the duct, respectively.  Similarly to claim 89, the phrases “the one or more collection panels are disposed to collect water from a plume in the gas stream wherein a plume” and “the plume is a naturally occurring plume” is material (or article) worked upon by an apparatus and does not further limit the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 12, 13, 35, 51, 82, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
For claim 4, the teaching of Lee is set forth above, and one of ordinary skill would envisage an angle [range] from 30 to 60 degrees relative to level ground because the connectors (i.e., attachments, fixtures) for the said panels are capable of being mounted to said frame at such angle range relative to the ground.
For claims 12 and 86, the teaching of Lee is set forth above but appears to be silent for said panes at a location of “within 5 m of a surface of maximum fluid content of 
For claim 13, the teaching of Lee is set forth above and does not teach away from a position of said one or more collection panels is moveable while attached to the frame.  It would have been obvious at the effective filing date of the current invention for one of ordinary skill in the art to envisage a position of the one or more collection panels that is moveable while attached to the frame relative to the flow of the gas stream and the washing water inside of the cooling tower in order to allow flexibility of said one or more collection panels as not to damage said panels during normal operation of the system with a reasonable expectation of success.
For claim 35, the teaching of Lee is set forth above. The features “a second emitter electrode assembly member comprising one or more second emitter electrodes” are considered duplication of parts, and the features at lines 5-8 are considered location of parts.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP § 2144.04(V)(B). Rearrangement of parts (i.e., features) is a matter of design choice MPEP § 2144.04(VI)(C). Therefore it is considered an obvious design choice available to one of ordinary skill in the art to arrange the duplicated features for the system of Lee in order to operate acceptably with efficacy in order to handle the 
For claim 51, the teaching of Lee is set forth above and discloses each of the structural limitations but does not appear to disclose said collection panels at a location outside and over an air outlet of said cooling tower such that the gas stream flows through one or more collection panels after exiting the air outlet.  However, Lee does disclose that said cooling tower is not limited by the housing for the embodiments illustrated at pars [0054], [0129] and that said ESP is not limited to locations illustrated by the embodiments at pars [0063], [0137].  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to rearrange parts as a matter of choice absent persuasive evidence that the particular arrangement of “collection panels” were significant in a patentable way for various housing configuration. MPEP §§ 2144.04(IV)(B) & 2144.04(V)(C). 
For claim 82, the teaching of Lee is set forth above and discloses said frame comprising said one or more connection points.  However, Lee is silent for a dome-, triangle-, pyramid-, or arch-shaped portion.  Nevertheless, the shaped portion is considered a change in shape, and changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., a dome-, triangle-, pyramid-, or arch-shaped portion, were significant in a patentable way. MPEP § 2144.04(IV)(B).
Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Damak (US 2018/272358).
For claim 84, the teaching of Lee is set forth above and discloses said one or more collection electrodes but is silent for each as a mesh collection surface. However, Damak is analogous art and teaches the collector is a mesh, streamlines can pass through the opening. It would have been obvious for one of ordinary skill in the art to use an art available substitution such as a collector mesh for the collection electrodes in Lee with a reasonable expectation of success to collect particles or droplets.
Response to Arguments
Applicant’s arguments, see page 10, filed April 6, 2021, with respect to claim 21 has been considered, and the rejection of the claim has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 42 have been considered but are not persuasive.  Lee discloses the structural elements “the one or more collection panels are disposed after or over the gas outlet or after [the duct] or over the duct” recited in claim 1 and “the one or more collection panels after the gas stream exits a gas outlet or duct” recited in claim 42, see the above 102 Section.  
Furthermore, the broadest reasonable interpretation for “duct” is defined in Merriam-Webster as follows:  a pipe, tube, or channel that conveys a substance.  For embodiments in Figs. 2 and 17, respectively, illustrated in the prior art to Lee, the electrostatic precipitating space 1250, 3250, protruding upward is formed in the upper portion of the housing 1200, 3200, and the discharge duct 1230, 3230 connected to the space 1250, 3250 is considered a duct (i.e., space 1250, 3250 and discharge duct 1230, 3230); a gas stream from heat exchanger 1400/3400 is the substance that is conveyed.
Allowable Subject Matter
Claim 88 is amended to include allowable subject matter indicated at paragraph 35 in the Office Action mailed January 6, 2021, see the following: 
None of the prior art of record teaches or fairly suggests the structural limitation wherein each of the one or more collection panels is moveable while attached to the frame between an open and a closed state” as recited in the dependent claim.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide this limitation because none of the prior art of record suggests such.
Accordingly, dependent claims 7 and 11 are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0260987 teaches a plume, a cooling tower with one or more collection panels and a frame; US 5407171 teaches an adjustable air handler base assembly; US 5449036 teaches a cooling tower; US 3851702 teaches a condensation apparatus and cooling tower; US 4279625 teaches a system for concentrating airborne particulates above an outlet; and US 3600653 teaches a cooling tower with one or more collection panels treating the gas stream at the outlet located above and over the cooling tower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher (Acting SPE) can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        April 14, 2021




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776